EXHIBIT AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF SUN HEALTHCARE GROUP, INC., As Amended The present name of the corporation is Sun Healthcare Group, Inc. (the "Corporation").The Corporation was incorporated under the name "Sun Healthcare Group, Inc." by the filing of its original Certificate of Incorporation with the Secretary of State of the State of Delaware on April 15, 1993.This Restated Certificate of Incorporation of the Corporation, which both restates and further amends the provisions of the Corporation's Certificate of Incorporation, was duly adopted in accordance with the provisions of Sections 245 and 303 of the General Corporation Law of the State of Delaware.Provision for the filing of this Restated Certificate of Incorporation is contained in an order dated February 6, 2002, of the United States Bankruptcy Court for the District of Delaware, in In re Sun Healthcare Group, Inc., Debtors, Chapter 11, Case No. 99-3657 (MSW) (the "Order").The date of filing of the Bankruptcy was October 14, 1999.The confirmation date was January 31, 2002.The Certificate of Incorporation of the Corporation is hereby amended and restated to read in its entirety as follows: FIRST.The name of the Corporation is Sun Healthcare Group, Inc. SECOND.The address of the Corporation's regis­tered office in the State of Delaware is Corporation Trust Center, 1209 Orange St., in the City of Wilming­ton, County of New Castle, 19801. The name of its registered agent at such address is The Corporation Trust Company. THIRD.The purpose of the Corporation is to engage in any lawful act or activity for which corporations may be organized under the General Corporation Law of the State of Delaware. FOURTH.The aggregate number of shares of capital stock which the Corporation shall have authority to issue is Sixty Million (60,000,000) shares, divided into: (a)Fifty Million (50,000,000) shares of common stock with One Penny ($.01) par value; (b)Ten Million (10,000,000) shares of preferred stock with One Penny ($.01) par value. FIFTH.The Board of Directors is authorized, subject to limitations prescribed by law and the provisions of Article FOURTH, to provide for the issuance of the shares of preferred stock in one or more series, and by filing a certificate pursuant to the applicable law of the State of Delaware, to establish from time to time the number of shares to be included in each such series, and to fix or, subject to applicable law, alter the designation, number, voting powers, preferences and relative, participating, optional and other special rights of the shares of each such series and the qualifications, limitations or restrictions thereof. The authority of the Board of Directors with respect to each series shall include, but not be limited to, determination of the following: 1 (a)The number of shares constituting that series and the distinctive designation of that series; (b)The rights in respect of dividends, if any, of the shares of that series, whether dividends shall be cumulative, and, if so, from which date or dates, and the relative right of priority, if any, of payment of dividends on shares of that series; (c)Whether that series shall have voting rights, in addition to the voting rights provided by law, and, if so, the terms of such voting rights; (d)Whether the series shall have a right to elect one or more directors, and if so, the term or terms of such directors; (e)Whether that series shall have conversion privileges, and, if so, the terms and conditions of such conversion, including provision for adjustment of the conversion rate in such events as the Board of Directors shall determine; (f)Whether or not the shares of that series shall be redeemable, and, if so, the terms and conditions of such redemption, including the date of date upon or after which they shall be redeemable, and the amount per share payable in case of redemption, which amount may vary under different conditions and at different redemption dates; (g)Whether that series shall have a sinking fund for the redemption of purchase of shares of that series, and, if so, the terms and amount of such sinking fund; (h)The rights of the shares of that series in the event of voluntary or involuntary liquidation, dissolution or winding up of the Corporation, and the relative rights of priority, if any, of payment of shares of that series; and (i)Any other relative rights, preferences and limitations of that series. SIXTH.Notwithstanding Articles FOURTH and FIFTH hereof, the Corporation shall not be authorized to issue non-voting capital stock to the extent prohibited by Section 1123(a)(6) of Title 11 of the United States Code (the "Bankruptcy Code"); provided however that this Article Fifth will have no further force and effect beyond that required by Section 1123 of the Bankruptcy Code. SEVENTH.
